Citation Nr: 1139398	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  01-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for osteochondritis dissecans with traumatic arthritis, right ankle, evaluated as noncompensable prior to November 28, 2000, 10 percent disabling effective November 28, 2000, and 20 percent disabling effective February 1, 2004.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service connected disorders (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2003, the Board remanded the claims for additional development.  In a February 2005 decision, the Board denied the claims of entitlement to a rating in excess of 20 percent for traumatic arthritis of the right ankle and entitlement to TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  In October 2005, the CAVC granted the parties' Joint Motion for Partial Remand on the issues of entitlement to a rating in excess of 20 percent for right ankle disability and entitlement to TDIU.  

In April 2006, the Board denied the Veteran's claims.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  In April 2007, the CAVC granted the parties' Joint Motion for Remand on the issues of entitlement to a rating in excess of 20 percent for right ankle disability and entitlement to TDIU.  In March 2008, the Board remanded this claim for additional development.  While the case was in remand status, in June 2009, the RO granted service connection for a right knee disorder and assigned a 10 percent evaluation from December 2004 to August 2007 and from October 2007 to the present.  (The Veteran was assigned a temporary total rating from August 2007 to October 2007.)  The Veteran submitted a timely notice of disagreement to that determination, and a statement of the case was issued in July 2010.  The Veteran submitted a substantive appeal that same month.  A determination on that issue will be the subject of a separate Board decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the Board's March 2008 remand, the Board pointed out that as to the service-connected right ankle disorder, the Veteran has a 10 percent evaluation prior to July 29, 2003, a temporary total disability evaluation, and a 20 percent evaluation after February 28, 2004.  The 20 percent evaluation is the maximum possible schedular evaluation for an ankle disability under Diagnostic Codes 5271 (limited motion of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy).  The Board noted that Diagnostic Code 5270 provides for a higher schedular evaluation for ankylosis, if shown.  A 30 percent evaluation is warranted for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 40 percent evaluation is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The Board noted that the Veteran, through his attorney, contends that a VA examiner in August 2004 found that the Veteran had total loss of range of motion with regard to dorsiflexion, and thus a rating under DC 5270 is appropriate, because of immobility of the joint.  The examination report stated that the Veteran had dorsiflexion on the right side of 0 to -10 degrees with 0 to 20 degrees as normal.  It was indicated that this meant that he had a contracture that was 10 degrees short of allowing him to return to a neutral position of 20 degrees and therefore, he had total loss of range-of-motion.  The examination report continued that the Veteran's dorsiflexion was 30 degrees.  His plantar flexion was 0 to 20 degrees with normal as 0 to 40 degrees.  The Board indicated that clarification of this report is needed prior to appellate review.  

In addition, the Veteran was to be afforded an examination to determine the current severity of his right ankle disability.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

Upon review of the file, the Board notes that the Veteran underwent a VA examination in May 2009; however that examination addressed his right knee disorder only.  In November 2008, a VA examiner offered an addendum to the prior examination performed in August 2004; however a VA examination, as mandated by the Board was not performed.  The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiner regarding the disorder on appeal.  A remand of this claim is required to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

The law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, as the Veteran has a claim for an increased evaluation pending, the Board cannot proceed with the TDIU claim until there has been final adjudication of the Veteran's increased rating claim.  Thus, adjudication of the TDIU claim will be held in abeyance pending further development and adjudication of the Veteran's claim of entitlement to an increased evaluation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by a VA physician who has not previously examined him to determine the current severity of his service-connected right ankle disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination and this review should be noted in the examination report.  All indicated tests, including X-rays, should be conducted.  

Range of motion of the right ankle should be documented in degrees.  The examiner should indicate if the ankle is ankylosed in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees or if the ankle is ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see Coyalong v. West, 12 Vet. App. 524, 528 (1999). See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The examiner should indicate if the manifestations of the Veteran's right ankle disorder include actual loss of use of the foot.  

The examiner should also evaluate the impact of the Veteran's service-connected disabilities on his employability.  This should include a discussion of the impact on employability by the amount of medication which would be prescribed only for treatment of the Veteran's service-connected disabilities.  The examiner should also opine as to whether it is as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, (a right knee disability, a right ankle disability, and post operative scar of the right ankle), without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  Complete rationale must be provided for any opinions given or conclusions drawn.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



